Case 1:18-cr-00457-JGK Document 114

Federal Defenders
OF NEW YORK, INC.

Filed 05/27/21 Page 1 of 1

Southern District
52 Duane Street- 10th Floor, New York, NY 10067
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David £. Patton

Executive Director
and Afttorney-in-Chief

BY ECF

Honorable John G. Koeltl
United States District Court

Southern District of New York

500 Pear! Street
New York, New York 10007

Southern Diserice of New York
Jennifer L, Brown

Attomey-in-Charge

May 27, 2021

Re: United States v. Betsy Montalvo et. al,

18 Cr. 457 (JGK)

Dear Judge Koeltl:

I write regarding Betsy Montalvo’s sentencing hearing, which is
currently scheduled for June 3, 2021 at 2:30 PM. For the reasons discussed at
length in Ms. Montalvo’s sentencing submission, which detail her debilitated
physical condition, Ms. Montalvo respectfully requests that the Court hold
her sentencing proceeding virtually via videoconference, and affirmatively
waives her right to appear in person. The Government does not object to Ms.

Montalvo’s request.

Cc: Counsel of Record

APPLICATION GRANTED

_80 ORDERE =D
ee POLE hit

sf ohn G. Koeltl, LES

Poh Df.
223)

 

Did.

Respectfully Submitted,

f\Shs—

Andrew S@Dalack, Esq.
Assistant Federal Defender
Counsel for Betsy Montalve

 
